Citation Nr: 1643396	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-30 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from November 1979 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and December 2011 rating decisions of the VA Regional Office (RO) in Indianapolis, Indiana.  

In July 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran has PTSD and anxiety disorder, NOS that are as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder including PTSD and anxiety disorder, NOS have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997). 

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2015).

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-399 (1998). 

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of sexual assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Id.  Also of particular pertinence are the provisions of 38 C.F.R. § 3.304 (f)(3) which state that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's service treatment records (STRs) do not reflect any psychiatric treatment.  His July 1979 enlistment examination revealed a clinically normal psychiatric system.  In his report of medical history, the Veteran denied symptoms of depression or excessive worry and nervous trouble of any sort.  A February 1980 examination did not reveal an abnormal psychiatric system.  The Veteran's August 1981 separation examination revealed a clinically normal psychiatric system.  He again denied symptoms of depression or excessive worry and nervous trouble of any sort.  An undated report of medical history also shows that the Veteran denied those same symptoms.  

The Veteran has reported being sexually assaulted by a chaplain while on board the USS Truxton in 1980.  See, e.g., December 2010 Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.  

A June 2011 VA Memo shows that the USS Truxton was deployed in the Indian Ocean and Arabian Sea from February to October 1980.  The Veteran's personnel records confirm that he was stationed on board the USS Truxton during this time.

The Veteran's personnel records also reflect performance and behavioral issues.  He received a non-judicial punishment (NJP) in February 1980 for assault.  He also received NJPs beginning in May 1981 for being absent without official leave (AWOL) from March 1981 to April 1981; from July 1981 to August 1981; and for an additional day in August 1981.  An August 1981 record shows that the Veteran was considered for an administrative discharge because of "substandard performance and frequent involvement of a discreditable nature with military authorities."  The Veteran did not object to that discharge and was subsequently separated from service in August 1981.  

Post-service treatment records reflect both diagnoses of PTSD as well as anxiety disorder, NOS.  A September 2011 record shows that when discussing his military sexual assault, the Veteran was "tearful, began breathing shallowly, and his face colored."  The Veteran reported going AWOL when his ship returned to San Diego.  The Veteran was diagnosed with anxiety disorder, NOS.  The record shows that such diagnosis was related to his military sexual assault.  Other records also show the Veteran being emotional when discussing his stressor.  See, e.g., May 2013 letter from a Veterans Service Officer working with the Veteran; October 2013 Mental Health Outpatient Note.

The Veteran was provided a VA examination in November 2011.  He was diagnosed with anxiety disorder, NOS.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner opined that the reported symptoms did not cause clinically significant distress or impairment in social functioning (Criterion F).  A detailed explanation was provided.  The examiner reported the Veteran's pertinent medical records and personnel records.  With regards to the Veteran going AWOL, he reported that he left because of the assault.  The Veteran reported his stressor of a military sexual assault, which reportedly occurred sometime in mid-1980, early to mid-part of the ship's cruise, but the Veteran could not remember exactly when.  

The examiner opined that the "markers" of performance ratings and AWOL in 1981 were too non-specific in nature to be considered definitive indicators of positive sexual abuse/harassment in the Navy.  The examiner reported that, first, one's job performance could decline for any number of reasons, not just sexual assault.  The examiner noted that, for instance, one might dislike their supervisor, might dislike their job, or might have conflicts with co-workers.  The examiner opined that any one of those or many other factors could explain the Veteran's decline in job ratings at the time.  The examiner opined that it was mere speculation on their part as to why the Veteran's job ratings declined in 1981.  The examiner observed that it was noted though that the Veteran's performance ratings did not decline until May 1981, (NJP) coinciding with his first of four AWOLs five months after the end of the ship's deployment and even longer after the alleged sexual assault took place (his memory was very unclear but he thought the one incident of assault took place mid-way through the Truxton's cruise).  The examiner opined that one would have expected an earlier decline in his job performance sooner after the alleged assault in mid-1980.  The examiner noted that before May 1981, his performance ratings were still acceptable.  

The examiner also opined that, likewise, the Veteran's AWOL episodes could have also been for any number of reasons.  The examiner reported that it would be mere speculation on their part as to the AWOLs being due specifically to the alleged sexual assault.  The examiner noted that, as above, the first AWOL did not occur until five months after deployment and perhaps much longer after the incident of reported assault.  The examiner concluded that since their opinion was not positive regarding the markers being indicative of sexual assault, an opinion was not rendered regarding whether or not the Axis I diagnosis of anxiety disorder, NOS was at least as likely as not proximately caused by a sexual assault/harassment in service.

A May 2013 letter from the Veteran's wife shows that they were married in 1983.  Her letter indicates that the Veteran has had psychiatric symptoms at least since then.
 
A December 2014 clinician administered PTSD scale shows that the Veteran met the criteria for a diagnosis of PTSD.  Although such testing was administered by a social worker, VA treatment records also show a diagnosis of PTSD by psychologists; such records include the Veteran's reported military sexual assault.  See, e.g., September 2014 Mental Health Outpatient Note.

At his hearing, the Veteran testified that he went AWOL as a result of the military sexual assault.  July 2016 Hearing Transcript (T.) at 4.

Based on a review of the evidence, the Board concludes that service connection for PTSD and anxiety disorder, NOS is warranted.  The evidence shows current diagnoses of PTSD and anxiety disorder, NOS.  When affording the Veteran the benefit-of-the-doubt, the Board concedes the Veteran's stressor of military sexual assault and finds that the evidence shows that his currently diagnosed psychiatric disorders are related to that stressor.

Initially, the Board finds that the Veteran has a corroborated stressor of military sexual assault.  The Veteran's personnel records clearly reflect four periods of him going AWOL, all of which occurred following the reported assault.  The Veteran's testimony, as well as his report to the VA examiner, shows that he went AWOL due to the assault.  The evidence also shows that the Veteran was separated from service in 1981.  As noted above, his separation was recommended because of "substandard performance and frequent involvement of a discreditable nature with military authorities."  The Veteran's treatment records show him becoming physically upset when discussing what happened to him in service.  The Board finds the Veteran competent and credible to report his military sexual assault.  Additionally, his wife's statement shows that he has had symptomatology at least dating back to 1983.  When considering his periods of AWOL; subsequent separation from service because of his performance; wife's statement; and competency and credibility of the Veteran, when affording him the benefit-of-the-doubt, the Board accepts the Veteran's report of a military sexual assault as a stressor and concludes that such is supported by the evidence of record.  

In finding that the evidence supports the corroboration of the Veteran's reported stressor, the Board acknowledges the opinion from the 2011 VA examiner.  As noted above, the examiner reported other reasons for why the Veteran's performance declined during service and for why he went AWOL.  The examiner also reported that the Veteran's decline in performance and periods of AWOL occurred several months after the reported assault.  In this case, the Veteran's testimony clearly shows that he went AWOL as a result of the assault; no other reason other than the Veteran's stressor has been reported.  While the examiner noted that one's performance could decline for any number of reasons, the evidence of record fails to show any other reasons.  The Veteran's personnel records and his contentions throughout this appeal have not shown that he disliked his supervisor, disliked his job, or had conflicts with co-workers; all reasons the examiner identified as factors for which one's performance may decline.  Although the Veteran's first AWOL occurred in March 1981, a few months after the USS Truxton's cruised ended in October 1980, no other reason for the Veteran going AWOL has been identified.  Consequently, the Board reiterates that, when affording him the benefit-of-the-doubt, the evidence supports a finding that the Veteran's claimed stressor occurred.

The Veteran's medical records show that his diagnoses of PTSD and anxiety disorder, NOS are related to his stressor of military sexual assault.  Although the VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, the Veteran's treatment records clearly reflect a diagnosis.  As such, the evidence is at least in equipoise as to whether the Veteran has a confirmed diagnosis of PTSD.  Therefore, when affording him the benefit-of-the doubt, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for PTSD and anxiety disorder, NOS is, therefore, granted.


ORDER

Entitlement to service connection for a psychiatric disorder including PTSD and anxiety disorder, NOS is granted.



____________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


